Securities and Exchange Commission Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 HOME TREASURE FINDERS, INC. (Exact name of registrant as specified in its charter) COLORADO 26-3119496 (State of incorporation or organization) (IRS Employer Identification No.) 3412 West 62nd Avenue, Denver, Colorado (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: None. Title of Each Class Name of Each Exchange on Which To Be So Registered Each Class Is to Be Registered Not applicable Not applicable If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A. (c), check the following box. [ ] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A. (d), check the following box. [X] Securities Act registration statement file number to which this form relates: 333-176154 (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, no par value Item 1.Description of Registrant's Securities to Be Registered. The Registrant hereby incorporates its pre-effective Registration Statement filed on January 20, 2012 on From S-1/Amendment number 4. File number 333-176154 Item 2.Exhibits. The Registrant hereby incorporates its pre-effective Registration Statement filed on January 20, 2012 on From S-1/Amendment number 4. File number 333-176154 SIGNATURE Pursuant to the requirements of Section l2 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Home Treasure Finders, Inc. Dated:August 8, 2013 By: /s/ Corey Wiegand Corey Wiegand Chief Executive Officer
